                                               Case 2:21-cv-00062-GMN-BNW Document 1 Filed 01/12/21 Page 1 of 5




                                           1   Adam P. Segal, Esq.
                                               Nevada Bar No. 6120
                                           2   Christopher M. Humes, Esq.
                                           3   Nevada Bar No. 12782
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                           4   100 North City Parkway, Suite 1600
                                               Las Vegas, Nevada 89106
                                           5   Telephone: (702) 382-2101
                                               Facsimile: (702) 382-8135
                                           6   Email: asegal@bhfs.com
                                           7   Email: chumes@bhfs.com

                                           8   Attorneys for Plaintiffs

                                           9                               UNITED STATES DISTRICT COURT
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                                                                  DISTRICT OF NEVADA
                                          11
     100 North City Parkway, Suite 1600




                                               BOARD OF TRUSTEES OF THE                         Case No.
       Las Vegas, Nevada 89106-4614




                                          12   ELECTRICAL WORKERS PENSION
                                               TRUST, and ELECTRICAL WORKERS
              (702) 382-2101




                                          13   PENSION TRUST
                                                                                                COMPLAINT
                                          14
                                                                                  Plaintiffs,
                                          15
                                               vs.
                                          16
                                               NATIONAL SECURITY
                                          17   TECHNOLOGIES, LLC, a foreign limited
                                               liability company,
                                          18
                                          19                                     Defendant.

                                          20
                                          21   Plaintiffs allege:
                                          22                                   JURISDICTION AND VENUE
                                          23           1.      The claim at issue in this Complaint presents a present, actual, and justiciable
                                          24   controversy arising under federal law.
                                          25           2.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal
                                          26   question). Under the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended
                                          27   by the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”), specifically at 29
                                          28
                                                                                                 1
                                               Case 2:21-cv-00062-GMN-BNW Document 1 Filed 01/12/21 Page 2 of 5




                                           1   U.S.C. § 1401(b)(1), this Court has subject matter jurisdiction to enforce a pension benefit plan’s

                                           2   collection of withdrawal liability assessed against an employer when an arbitration has not been

                                           3   timely initiated. In addition, the Court has authority to provide the relief Plaintiffs seek under 29

                                           4   U.S.C. § 1451, 28 U.S.C. §§ 2201-2202 (the Declaratory Judgment Act), and Federal Rule of

                                           5   Civil Procedure 57.

                                           6          3.      Venue is proper under 29 U.S.C. § 1451(d) because the Plan is administered in

                                           7   Clark County, Nevada.

                                           8                                               PARTIES

                                           9          4.      Plaintiffs are the Board of Trustees of the Electrical Workers Pension Trust (the

                                               “Trustees” or “Board of Trustees”) and the Electrical Workers Pension Trust (the “Trust”).
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11          5.      The Board of Trustees is made up of fiduciaries of the Plan for purposes of
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   ERISA.
              (702) 382-2101




                                          13          6.      The Trust is an “employee benefit pension plan” as defined in 29 U.S.C. §

                                          14   1002(2); and a “multiemployer plan” as defined in 29 U.S.C. §§ 1002(37) and 1301(a)(3).

                                          15          7.      Defendant, National Security Technologies, LLC (“NST”), is a foreign limited

                                          16   liability company and is an employer within the meaning of 29 U.S.C. § 1002(5)

                                          17                                     FACTUAL BACKGROUND

                                          18          8.      NST was a signatory to a collective bargaining agreement that required NST to

                                          19   make employee benefit contributions to the Plan.

                                          20          9.      In 2017, NST lost its bid to continue its contract with the Department of Energy

                                          21   and discontinued work at the Nevada National Security Site.

                                          22          10.     NST’s lost bid resulted in it completely withdrawing from the Trust on December

                                          23   1, 2017, as defined in 29 U.S.C. § 1383.

                                          24          11.     On January 23, 2020, the Trust sent a demand to NST for withdrawal liability in

                                          25   the amount of $2,512,483. Ex. 1 (“Withdrawal Liability Demand”).

                                          26          12.     On April 21, 2020, NST submitted a request for review to the Trust. Ex. 2 (“NST’s

                                          27   Request for Review”)

                                          28
                                                                                                2
                                               Case 2:21-cv-00062-GMN-BNW Document 1 Filed 01/12/21 Page 3 of 5




                                           1           13.     The Trust provided a response to the request for review on October 29, 2020,

                                           2   reaffirming its initial assessment of withdrawal liability. Ex. 3 (“Response to Request for

                                           3   Review”).

                                           4           14.     On December 17, 2020, NST untimely attempted to initiate arbitration, regarding

                                           5   the Trust’s withdrawal liability assessment. See Ex. 4 (the “Demand for Arbitration”). NST is

                                           6   well aware that its attempted initiation of arbitration was untimely.

                                           7           15.     Nevertheless, NST has not vacated the arbitration proceedings, despite the Trust’s

                                           8   request that it do so.

                                           9                                      SOLE CAUSE OF ACTION
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10                                         (Declaratory Judgment)

                                          11           16.     Plaintiffs hereby incorporate the allegations contained in paragraphs 1 to 15 as
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   though fully set forth herein.
              (702) 382-2101




                                          13           17.     This dispute is a case of actual controversy within this Court’s jurisdiction.

                                          14           18.     The Trustees and the Trust seek a judicial determination that NST’s attempted

                                          15   initiation of the arbitration proceeding was untimely, and seek a judicial determination that the

                                          16   Trust’s withdrawal liability assessment is therefore immediately due and owing.

                                          17           19.     An employer that disputes a pension plan’s withdrawal liability assessment must

                                          18   submit a request for review of the assessment to the pension plan within 90 days of the pension’s

                                          19   plan assessment of withdrawal liability. See 29 U.S.C. 1399(b)(2).

                                          20           20.     After a request for review is submitted, a 60-day window to initiate arbitration

                                          21   opens on the earlier of either: (1) the date the pension plan responds to the request for review; or

                                          22   (2) 120 days after the request for review was made by the employer. See 29 U.S.C. 1401(a)(1).

                                          23           21.     If the employer fails to initiate arbitration within the time frame set by 29 U.S.C.

                                          24   1401(a)(1), then “the amounts demanded by the plan sponsor under section 1399(b)(1) of this title

                                          25   shall be due and owing on the schedule set forth by the plan sponsor.” 29 U.S.C § 1401(b)(1).

                                          26           22.     As alleged above, NST submitted its request for review on April 21, 2020.

                                          27
                                          28
                                                                                                 3
                                               Case 2:21-cv-00062-GMN-BNW Document 1 Filed 01/12/21 Page 4 of 5




                                           1           23.   As also alleged above, the Trust responded to NST’s request for review on October

                                           2   29, 2020.

                                           3           24.   Given those dates, the 60-day window to initiate arbitration opened on the earlier

                                           4   of either: (1) October 29, 2020 (when the Trust responded to NST’s request for review), or (2)

                                           5   August 19, 2020 (120 days after NST submitted its request for review). 29 U.S.C. 1401(a)(1).

                                           6           25.   August 19, 2020, is earlier than October 29, 2020.

                                           7           26.   Therefore, the 60-day window to initiate arbitration opened on August 19, 2020.

                                           8           27.   As such, the deadline to initiate arbitration fell on October 18, 2020 (60 days from

                                           9   August 19, 2020).
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10           28.   As alleged above, NST did not attempt to initiate arbitration until December 17,

                                          11   2020.
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12           29.   Given NST’s failure to timely initiate arbitration, the withdrawal liability
              (702) 382-2101




                                          13   assessment is now due and owing on the schedule set by the Trust.

                                          14   ///

                                          15
                                          16
                                          17
                                          18   ///

                                          19
                                          20
                                          21
                                          22   ///

                                          23
                                          24
                                          25
                                          26
                                          27   ///

                                          28
                                                                                              4
                                               Case 2:21-cv-00062-GMN-BNW Document 1 Filed 01/12/21 Page 5 of 5




                                           1          WHEREFORE, Plaintiffs pray for relief as follows:

                                           2          1.         For an order confirming that the Trust’s withdrawal liability assessment of

                                           3   $2,512,483 is immediately due and owing on the schedule set by the Trust;

                                           4          2.         For an order confirming that any pending arbitration proceedings are untimely and

                                           5   therefore void;

                                           6          3.         For an order directing the American Arbitration Association to dismiss any

                                           7   pending arbitration proceedings related to this matter, as the initiation of such proceedings are

                                           8   untimely;

                                           9          4.         For attorney’s fees and costs incurred herein; and
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10          5.         For such other and further relief as the Court deems proper.

                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12   Dated: January 12, 2021.                BROWNSTEIN HYATT FARBER SCHRECK, LLP
              (702) 382-2101




                                          13                                           /s/ Christopher M. Humes
                                          14                                           Adam P. Segal, Esq.
                                                                                       Nevada Bar No. 6120
                                          15                                           Christopher M. Humes, Esq.
                                                                                       Nevada Bar No. 12782
                                          16                                           100 North City Parkway, Suite 1600
                                                                                       Las Vegas, Nevada 89106-4614
                                          17
                                                                                       Telephone: (702) 382-2101
                                          18                                           Facsimile: (702) 382-8135

                                          19                                           Attorneys for Plaintiffs
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                                   5
